The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 07/22/2022 is acknowledged.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Expansion seal as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 2009-0148277 (Tholen et al.) discloses a stator and blade outer airseal assembly of a gas turbine engine, in Figures 1-4, as claimed. Tholen is silent about a first axially extending recess surface extending directly axially from one of the first surface and the second surface, a second axially extending recess surface offset from the first axially extending recess surface and extending directly axially from one of the first surface and the second surface, and the recess urges expansion and then contraction of the fluid through the axial gap thereby inhibiting fluid flow through the axial gap.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2013-0323032 (Lutjen et al.) discloses a an airseal formed between 70A and 76, in Figure 2. Lutjen is silent about a first axially extending recess surface extending directly axially from one of the first surface and the second surface, a second axially extending recess surface offset from the first axially extending recess surface and extending directly axially from one of the first surface and the second surface, and the recess urges expansion and then contraction of the fluid through the axial gap thereby inhibiting fluid flow through the axial gap.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675